374 U.S. 495 (1963)
DAVIS, TRUSTEE,
v.
SOJA, INTERNAL REVENUE AGENT.
No. 271.
Supreme Court of United States.
Decided June 17, 1963.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Walter J. Rockler for petitioner.
Solicitor General Cox for respondent.
PER CURIAM.
It appearing from the joint suggestion of mootness that this case is moot, the judgment of the United States Court of Appeals for the Seventh Circuit is vacated and the case is remanded to the United States District Court for the Northern District of Illinois with directions to dismiss the complaint as moot.